Title: From George Washington to John Hancock, 10 August 1777
From: Washington, George
To: Hancock, John



Sir,
Head Quarters Camp Near German Town [Pa.]Aug. [10] 1777

The disappearance of the enemy’s fleet for so many days rendering it rather improbable, that they will again return, I have thought it adviseable to remove the army back to Coryel’s, where it will be near enough to succour Philadelphia, should the enemy contrary to appearances still make that the object of their next operations, and will be so much the more conveniently situated to proceed to the Northward, should the event of the present ambiguous and perplexing situation of things call them that way. I was the more inclined to this step, as the nearness of the army to the city, beside other disadvantages, afforded a temptation both to officers and men to indulge themselves in licenses inconsistent with discipline and order, and consequently of a very injurious tendency.
But before my departure, I esteem it my duty to communicate to Congress the result of my examination into the nature of the River defence proper to be adopted, according to the means in our possession, to prevent the success of any attempt upon Philadelphia by water. I therefore beg leave to lay before Congress what appears to me most eligible, considering all circumstances and comparing my own observations, with the different opinions of the Gentlemen, whom I consulted on the occasion.
It is generally a well-founded maxim, that we ought to endeavour to reduce our defence as much as possible to a certainty, by collecting our strength and making all our preparations at one point, rather than to risk its being weak and ineffectual every where, by dividing our attention and force to different objects. In doing this, we may disable ourselves from acting with sufficient vigor any where, and a misfortune in one place may pave the way for a similar one in another. In our circumstances, we have neither men, cannon, nor any thing else to spare, and perhaps cannot with propriety hazard them on objects which being

attended with the greatest success we can promise ourselves, can be productive of only partial and indecisive advantages, and which may possibly fail of the end proposed—may have some serious ill-consequences, and must at all events have some disadvantages.
It is then to be considered, where our defence can be most effectually made; whether at Bilingsport, or at Fort Island. It appears to me, that the last deserves greatly the preference. Bilingsport has but one row of Chevaux de frize, Fort Island has three, and, in addition to them, a boom and another chevaux de frize, ready to be sunk in the channel, on the approach of the enemy; of course the obstructions in this respect are four times as great at the one as at the other. The Gallies and floating batteries, that could be brought for the defence of the chevaux de frize at Bilingsport, would be unable to maintain their station, when once the enemy were in possession of the commanding ground on the Jersey side, to which they would be intirely exposed, and notwithstanding the works raising there, even supposing them complete, the strongest advocates for making our defence in this place do not pretend, that that event can be protracted more than fifteen or twenty days at most, at the end of which time, we should be obliged with the loss of our cannon at least to abandon the defence, and leave it in the power of the enemy to remove or destroy the chevaux de frize at pleasure. Nor is it by any means certain, that a single row of chevaux de frize would be an impenetrable barrier to the enemy’s ships. Experiments have been made that lead to a contrary supposition; and, if they should hazard one, which it might be well worth their while to do, with some of their less valuable ships, under favour of a leading breeze and tide, and should succeed in it, the consequence might be the loss of our gallies and floating batteries, which I apprehend might be intercepted, and with the assistance of their gallies and small armed vessels, taken and this would greatly weaken the opposition we might otherwise give at Fort Island, and tend powerfully to render it abortive. But if they should not attempt this, contenting themselves with safer though slower operations, I have already observed, that it is agreed, on all hands, in fifteen or twenty days they would be able to possess themselves of infallible means of frustrating our opposition there, by the capture of our works; and if we add to this, that it might very possibly happen in less time, if from no other cause, yet from the garrison being intimidated, by a consciousness of its own inferiority and inability to support itself against a so much superior force of numbers, which might occasion a conduct destructive to itself—there will remain no sufficient reasons to justify the making this the principal point of defence.
At Fort Island the boom and chevaux de frize are an ample security

against any forcible impression of the enemy’s ships which it would be imprudent in them to attempt. On the Jersey side the situation of the ground is such, that the gallies, floating-batteries and forts employed in the defence of the obstructions, would have little to fear from any batteries erected there. Red-bank seems, by its elevation to be the only advantageous spot for annoying them, but as it is computed to be above 1900 yards from Fort Island, the distance is rather too great to allow any battery raised there to act with so much effect as to be able to silence our fire. On this side the ground by dykes and sluices may be laid under water to so considerable an extent as to leave no danger of our River force being annoyed from thence; for which purpose, suitable preparations ought, at once, to be made, against it may be necessary to carry them into effect.
But though a battery upon Red-bank would not, in my apprehension, be able to prevent the efficacy of our defence, or give any material disturbance to Fort Island in particular, yet it might serve to make the situation of some of our gallies rather uneasy; and this perhaps makes it worth-while to pre-occupy it, in order to keep it out of the enemy’s hands, erecting a small but strong work there capable of containing about two hundred men, with six or eight pieces of light cannon, and a proportionable quantity of stores. As the approaches to it are difficult on account of the adjacent creeks, and a communication can be kept open, between it and our army, by which mean the garrison might receive succours from time to time, though we could not expect to make it impregnable, yet we should have a prospect of holding it much longer than we could the work at Bilingsport. In the position, which from my present view of it, I should think it best for our army to take, the left wing of it would be nearly opposite to Red-bank, and therefore in a condition to relieve and support it; whereas Bilingsport being more remote, from the probable position of the army and detached from any other work could not easily derive any assistance from without, and must rely wholly upon its own strength.
Either at Bilingsport or at Fort Island, I believe there is not much to be apprehended from the fire of the enemy’s ships unaided by land batteries: For as, by the information of those who ought to be acquainted with the fact, not more than three ships can act abreast at a time at either place; and, the gallies, not requiring the same depth of water, can extend themselves at pleasure, and besides carry a superior weight of metal to that which frigates commonly have, a much superior fire could be opposed to them than any they could bring, and from the difference of size and make between the frigates and gallies, to much better effect than theirs. The comparative extent of the River at Bilingsport and at Fort Island has been assigned as a motive of preference

to the former, the river being narrower there than at the latter, and supposed to admit of fewer ships operating at a time; but as it is asserted by the Gentlemen in the River department, that the sand-banks and shallowness of the River in most places near Fort Island, compensate for the width of it and make it impossible for more than three ships to act together at a time, this reason of preferring the position at Bilingsport seems to have no foundation. And if we consider, that our whole force of gallies and floating batteries, would be collected at Fort Island, assisted by the fort itself, and that it would not be safe to trust them all out for the defence of Bilingsport, for fear of the disaster already suggested; it seems evident enough, that this is the place where our defence may be most successfully made.
One of the most weighty considerations with me is, that our army, as before intimated, could more conveniently co-operate with the defence by water here than at Bilingsport. The ground on this side is better situated here than at the other place; and the army being so much nearer the city, it is so much the less likely, that the enemy should be able, by a circuitous rout to fall into the rear of it, and separate it from the city; which is a circumstance, that ought carefully to be attended to.
Some Gentlemen are of opinion that our principal dependence ought to be upon Fort Island and its appendages; but at the same time, that we should make a part of our defence at Bilingsport, proposing for that purpose that the works there should be continued on the new contracted scale to be garrisoned by four or five hundred men. The reasons for this are—that it would serve to delay the enemy, and give our army time to come up, should it be at any distance, and that it would prevent those disagreeable impressions which never fail to accompany the abandonning works that have been once raised and plans that have been once in execution; especially when the persons concerned in the defence of them repose a degree of confidence in them; which is said to be the case in the present instance. But these reasons may perhaps not be so conclusive as ’tis imagined; for ’tis a question, whether, if our army was so remote as to make such a delay necessary, the enemy would embarrass themselves with removing the water obstructions in the first place; but would not rather debark and make a rapid march by land, possessing themselves of the city and of those positions which would make the surrender of the gallies &c. in some sort a natural consequence; and it is worthy of consideration, whether the abandonning the works begun at this time, which will probably allow some leisure for any disagreeable impressions it might make to be effaced, will not be less injurious than the abandonning them hereafter, when they have cost more expence, time and labour, and in the critical moment of an attack, when every misfortune, and the loss of

the most inconsiderable post is too apt to have a much worse influence on the mind than the real importance of it will justify. Add to this the possibility that the garrison, dismayed at the approach of numbers so superior to their own, might not answer the end expected from them, and might even be lost by their timidity—the certainty of losing the cannon after the time limited for the defence and thereby weakening that of the upper position—the chance of losing the gallies and floating batteries, requisite for covering the chevaux de frize, by a hazardous and successful attempt to break through them, and the garrison with them, which would fall of course upon such an event, It is however submitted to Congress to ballance the advantages and disadvantages and determine accordingly—I would only beg leave to give it clearly as my opinion, that our principal dependence ought to be upon Fort Island and the obstructions there, and that Bilingsport ought not by any means to be defended, more than as a secondary object.
And to that end, I would recommend that the works on Fort Island, which on their present construction are, by no means calculated for the defence of the Chevaux De frize, be immediately altered and adapted to that purpose, taking care, at the same time, to make them defensible with a small number of men against any sudden attempt to land in boats and carry them by assault. But whatever scheme is persued, I could wish the greatest diligence and dispatch may be used in bringing it to maturity; for though the danger which lately threatened seems to have subsided, there is no knowing how soon it may return, and certainly it will be prudent to do every thing in our power to be prepared for it, as we can lose nothing by being so, and may lose a great deal by neglecting to improve the interval of leisure they have given us should it be their intention to revisit this quarter. As the means to this—it will be necessary to furnish Mr Coudray, to whom the superintendency of those works is intrusted, with a competent number of workmen, tools, and what other things he may want to enable him to carry them on with propriety ease and expedition.
On the whole I am of opinion, that the obstructions in the River, with the help of gallies, floating batteries, and with tolerable industry to put the land works in a proper state, will be extremely formidable to the enemy, and authorise a reasonable expectation of their being effectual. The fire ships also will contribute to this end, for though there are many obstacles that render their success precarious, and a happy concurrence of circumstances is necessary towards it any of which failing may disappoint the project, and there is therefore no room to be sanguine, yet there is some probability of its succeeding, and they will be at least an embarassment and terror to the enemy, and will oblige them to use precautions inconvenient to them, and serviceable to us.

As an accurate knowlege of the country is essential to a good defence, and as the enemy’s approach may be sudden, and we may be called to act, without having time, when it happens, to examine it sufficiently if it is not done before hand, it would answer a valuable purpose to have it immediately carefully reconnoitred, and sketches taken of all the landing places, great roads, and bye-paths, encamping grounds, heights, rivers, creeks, morasses, and every thing that it can be of any importance to know. Marcus Hook seems to be the most advanced place at which it is conjectured the enemy will land; the survey should therefore comprehend all the country between that & Philadelphia. Mr DuCoudray has offered his service, with his Engineers, to do this business, if authorised by Congress, only requiring that they may be supplied with horses and a hand or two—if Congress approve of it, I shall be glad they may be desired to enter upon it, without loss of time. I have the honor to be with great respect Sir Your most Obedient servant

Go: Washington

